                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 1 of 32 PageID 2134
                                                                                          DBNTC/BNYM CASES

        Date                                                                                          Federal Court
                  County of   State Court Case                                         Plaintiff's                  Property Address &
No.   Complaint                                               Case Style                               Case No. (if                                                  Procedural Events
                    Filing           No.                                               Attorney                          County
        Filed                                                                                          applicable)
                                                                                                                                         1/28/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 1/9/20.

                                                                                                                                         1/31/20: Clerk entered default.

                                                 LP ASSETS, LLC, as Trustee v.                                                           2/6/20: Court entered default judgment for $662,484.00.
                                                 DEUTSCHE BANK NATIONAL TRUST
                                                                                                                       59 Acacia Street
                                                 COMPANY, as Trustee for Financial                     USDC MD‐
                                                                                                                      Clearwater Beach, 1/8/21: Defendant filed notice of appearance.
1     12/16/19     Pinellas    19‐008350‐CI      Asset Securities Corp., Soundview     Lee Segal     Tampa Div. 8:21‐
                                                                                                                          FL 33767
                                                 Home Loan Trust 2007‐WMC1, Asset‐                      cv‐00542
                                                                                                                       Pinellas County 1/27/21: Defendant filed motion to quash service and vacate default
                                                 Backed Certificates, Series 2007‐
                                                                                                                                         (re‐filed in federal court on 3/26/21, Doc. 5).
                                                 WMC1

                                                                                                                                         4/12/21: Court entered Order granting motion to quash and vacate
                                                                                                                                         default due to Plaintiff's failure to respond (Doc. 8).




                                                                                                                                         7/13/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 7/6/20.

                                                                                                                                         7/31/20: Clerk entered default.


                                                 ZIFFERRYN VENTURES, LLC, as                                                             8/20/20: Plaintiff re‐filed the Complaint in Charlotte County Case No.
                                                 Trustee of the 8172 Via Rosa Land                                     8172 Via Rosa   20‐CA‐747.
2     03/19/20     Orange     2020CA003153       Trust v. DEUTSCHE BANK NATIONAL       Lee Segal           N/A       Orlando, FL 32836
                                                 TRUST COMPANY, as Indenture                                          Orange County 8/26/20: Defendant filed motion to quash service and vacate default.
                                                 Trustee for MortgageIT Trust 2005‐2
                                                                                                                                         12/3/20: Plaintiff re‐filed the Complaint in Clay County Case No. 20‐CA‐
                                                                                                                                         929.

                                                                                                                                         2/25/21: Court entered Order granting Defendant's motion to quash
                                                                                                                                         and vacate.




                                                                                                     1 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 2 of 32 PageID 2135
                                                                                           DBNTC/BNYM CASES

        Date                                                                                           Federal Court
                  County of   State Court Case                                          Plaintiff's                  Property Address &
No.   Complaint                                               Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                                Attorney                          County
        Filed                                                                                           applicable)
                                                                                                                                          5/13/20: Defendant filed motion to dismiss.

                                                 Inland Assets LLC, as trustee v. The                                                     6/25/20: Plaintiff filed notice of voluntary dismissal.
                                                 Bank of New York Mellon, f/k/a The                                   7724 US Open Loop,
                                                 Bank of New York, as Trustee for                                        Bradenton, FL   12/14/20: Court entered Order granting Defendant's motion to dismiss
3     04/27/20    Manatee     2020CA001548                                              Lee Segal           N/A
                                                 Registered Holders of CWABS, Inc.,                                         34202        with prejudice.
                                                 Asset‐Backed Certificates, Series                                     Manatee County
                                                 2004‐5




                                                                                                                                          5/21/20: Plaintiffs filed affidavit of service attesting to service on CT
                                                                                                                                          Corp on 4/20/20.

                                                                                                                                          5/22/20: Clerk entered default.
                                             Kenneth B Kaye, Jr and Kristine M
                                             Kaye v. The Bank of New York Mellon                                                          6/10/20: Court entered default judgment for declaratory relief.
                                                                                                                        8536 42nd Ave N,
                                             f/k/a The Bank of New Yorkm as                             USDC MD ‐
                                                                                                                       Saint Petersburg, FL
4     04/28/20     Pinellas   2020‐002097‐CI Trustee for the Certificateholders of      Lee Segal,    Tampa Div. 8:21‐                      8/26/20: Plaintiffs re‐filed complaint in Okechobee County Case No. 20‐
                                                                                                                              33709
                                             CWALT, Inc., Alternative Loan Trust                         cv‐00469
                                                                                                                         Pinellas County CA‐148.
                                             2007‐OH3, Mortgage Pass‐Through
                                             Certificates, Series 2007‐OH3
                                                                                                                                          12/29/20: Defendant filed motion to quash service and vacate default.

                                                                                                                                          4/13/21: Court entered Order quashing service, vacating default, and
                                                                                                                                          denying motion to stay (Doc. 37).




                                                                                                      2 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 3 of 32 PageID 2136
                                                                                        DBNTC/BNYM CASES

        Date                                                                                        Federal Court
                  County of   State Court Case                                       Plaintiff's                  Property Address &
No.   Complaint                                              Case Style                              Case No. (if                                                  Procedural Events
                    Filing           No.                                             Attorney                          County
        Filed                                                                                        applicable)

                                                                                                                                       7/30/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                       Corp on 7/17/20.

                                                                                                                                       8/11/20: Clerk entered default.
                                                                                                                     30531 Midtown
                                                                                                                          Court        10/13/20: Court entered sua sponte Order denying Plaintiff's motion
                                                 ABPAYMAR LLC vs. DEUTSCHE BANK
5     06/24/20     Pasco      2020CA1437ESB                                          Lee Segal           N/A         Wesley Chapel, FL for summary judgment and appointing attorneys ad litem to represent
                                                 NATIONAL TRUST COMPANY
                                                                                                                          33544
                                                                                                                                       DBNTC.
                                                                                                                      Pasco County

                                                                                                                                       10/13/20: Plaintiff filed notice of voluntary dismissal.

                                                                                                                                       10/14/20: Plaintiff re‐filed the complaint in Baker County Case No. 20‐
                                                                                                                                       CA‐115.


                                                                                                                                       7/15/20: Plaintiffs filed affidavit of service attesting to service on CT
                                                                                                                                       Corp on 7/13/20.

                                                 JEFFREY M. HAHN and CARLA
                                                                                                                                       8/4/20: Clerk entered default.
                                                 TURNER HAHN v. DEUTSCHE                                            1517 Jungle Ave., N.
                                                 BANKNATIONAL TRUST COMPANY,                                         St. Petersburg, FL
6     06/30/20     Pinellas    20‐003116‐CI                                          Lee Segal           N/A                             8/11/20: Plaintiffs filed the same complaint in Polk County Case No. 20‐
                                                 as Trustee for GSAA Home Equity                                           33710
                                                 Trust 2006‐10 Asset Backed                                           Pinellas County CA‐2487.
                                                 Certificates, Series 2006‐10
                                                                                                                                       8/13/20: Defendant filed motion to quash service and vacate default.

                                                                                                                                       10/23/20: Plaintiffs filed notice of voluntary dismissal.

                                                                                                                                       7/30/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                       Corp on 7/24/20.

                                                                                                                                       8/17/20: Clerk entered default.
                                                 QUEST SYSTEMS, LLC, as Trustee of                                     16347 Coco
                                                 the 16347 Coco Hammock Land Trust                  USDC MD ‐ Ft.     Hammock Way      9/18/20: Court entered default judgment for $1,019,370.00.
7     07/17/20       Lee      2020CA004636       Dated November 29, 2012 v.          Lee Segal        Myers Div.      Fort Myers, FL
                                                 DEUTSCHE BANK NATIONAL TRUST                       2:21‐cv‐00040         33908
                                                                                                                                       1/14/21: Defendant filed motion to quash service.
                                                 COMPANY, as Trustee                                                   Lee County

                                                                                                                                       3/1/21: Court entered Order quashing service, vacating default,
                                                                                                                                       denying remand, and ordering Plaintiff to serve Defendant (Doc. 26).




                                                                                                   3 of 32
                                Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 4 of 32 PageID 2137
                                                                                           DBNTC/BNYM CASES

        Date                                                                                           Federal Court
                  County of   State Court Case                                          Plaintiff's                  Property Address &
No.   Complaint                                               Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                                Attorney                          County
        Filed                                                                                           applicable)
                                                                                                                                          7/30/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                          Corp on 7/24/20.
                                                 Jacaranda, LLC, as Trustee for the                                    1144 White Oak
                                                 certificateholders of the Brev 1144                                        Circle
                                05‐2020‐CA‐                                                                                               8/18/20: Clerk entered default.
8     07/20/20    Brevard                        Land Trust v. Deutsche Bank National   Lee Segal           N/A         Melbourne, FL
                                  035223
                                                 Trust Company, as Trustee for                                           32934‐7287
                                                 Soundview Home Loan Trust 2004‐1                                      Brevard County     10/19/20: Court entered default judgment for $717,300.00.

                                                                                                                                          12/3/20: Defendant filed motion to vacate default.
                                                                                                                                          8/12/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                          Corp on 8/5/20.

                                                                                                                                          9/1/20: Clerk entered default.
                                                                                                                       970 Monte Cristo
                                                                                                        USDC MD‐
                                                 Jimmy Aviram v. The Bank of New                                        Blvd, Tierra, FL 10/8/20: Court entered default judgment for declaratory relief.
9     07/30/20     Pinellas   2020‐003614‐CI                                            Lee Segal     Tampa Div. 8:21‐
                                                 York Mellon, as Trustee                                                    33715
                                                                                                         cv‐00432
                                                                                                                        Pinellas County 10/23/20: Defendant filed motion to quash service and vacate default
                                                                                                                                          (re‐filed in federal court on 3/12/21, Doc. 23).

                                                                                                                                          3/16/21: Plaintiff responded to motion to quash service and vacate
                                                                                                                                          default (Doc. 24).
                                                                                                                                          9/1/20: Plaintiff filed affidavit of service attesting to service on CT Corp
                                                                                                                                          on 8/13/20.

                                                                                                                                          9/4/20: Clerk entered default.
                                             INLAND ASSETS LLC AS TRUSTEE OF
                                             4417 RUDDER WAY vs. DEUTSCHE                                             4417 Rudder Way
                                                                                                                                         10/20/20: Plaintiff filed notice of voluntary dismissal.
                              2020CA001794AA BANK NATIONAL TRUST COMPANY,                                            New Port Richey, FL
10    08/11/20     Pasco                                                                Lee Segal           N/A
                                   XWS       as Trustee for GSAMP Trust 2006‐                                              34652
                                             NC2, Mortgage Pass‐Through                                                 Pasco County     10/20/20: Plaintiff re‐filed the complaint in Columbia County Case No.
                                             Certificates, Series 2006‐NC2                                                                20‐CA‐245.

                                                                                                                                          10/21/20: Court entered Order denying Plaintiff's motion for summary
                                                                                                                                          judgment.




                                                                                                      4 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 5 of 32 PageID 2138
                                                                                             DBNTC/BNYM CASES

        Date                                                                                             Federal Court
                  County of   State Court Case                                            Plaintiff's                  Property Address &
No.   Complaint                                               Case Style                                  Case No. (if                                                  Procedural Events
                    Filing           No.                                                  Attorney                          County
        Filed                                                                                             applicable)
                                                                                                                                            9/1/20: Plaintiff filed affidavit of service attesting to service on CT Corp
                                                                                                                                            on 8/13/20.

                                                                                                                                            9/2/20: Clerk entered default.
                                                 THE 12033 GANDY BLVD UNIT 175
                                                 TRUST, By Ziferryn Ventures, LLC,                                                          10/9/20: Court entered default judgment for $894,300.00.
                                                                                                                         12033 Gandy Blvd
                                                 Trustee v. DEUTSCHE BANK
                                                                                                          USDC MD ‐           Unit 175
                                                 NATIONAL TRUST COMPANY, as                                                                 12/4/20: Court entered amended default judgment for $896,945.00.
11    08/11/20     Pinellas    20‐003796‐CI                                               Lee Segal     Tampa Div. 8:21‐ St. Petersburg, FL
                                                 Trustee for Harborview Mortgage
                                                                                                           cv‐00536            33702
                                                 Loan Trust 2005‐9 Mortgage Loan
                                                                                                                          Pinellas County 1/21/21: Defendant filed motion to vacate default.
                                                 Pass‐Through Certificates, Series
                                                 2005‐9
                                                                                                                                            3/8/21: Defendant filed motion to quash service and vacate default.




                                                                                                                                            9/1/20: Plaintiff filed affidavit of service attesting to service on CT Corp
                                                                                                                                            on 8/13/20.

                                                                                                                                            9/3/20: Clerk entered default.
                                                 LP Assets, LLC, as Trustee v, Deustche
                                                                                                                          59 Acacia Street
                                                 Bank National Trust Company as                           USDC MD ‐
                                                                                                                         Clearwater Beach, 10/13/20: Court entered default judgment for $1,828,500.00.
12    08/11/20     Pinellas    20‐003799‐CI      Trustee for Financial Asset Securities   Lee Segal     Tampa Div. 8:21‐
                                                                                                                             FL 33767
                                                 Corp., Soundview Home Loan Trust                          cv‐00338
                                                                                                                          Pinellas County 10/28/20: Defendant filed motion to quash service and vacate default
                                                 2007‐WMCI
                                                                                                                                            (re‐filed in federal court on 3/4/21, Doc. 14).

                                                                                                                                            3/12/21: Court entered Order denying remand and warning Plaintiff's
                                                                                                                                            counsel concerning sanctionable conduct (Doc. 21).




                                                                                                        5 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 6 of 32 PageID 2139
                                                                                           DBNTC/BNYM CASES

        Date                                                                                           Federal Court
                  County of   State Court Case                                          Plaintiff's                  Property Address &
No.   Complaint                                               Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                                Attorney                          County
        Filed                                                                                           applicable)
                                                                                                                                          6/30/20: Plaintiffs filed the same complaint in Pinellas County Case No.
                                                                                                                                          20‐003116‐CI.

                                                                                                                                          8/31/20: Plaintiffs filed affidavit of service attesting to service on CT
                                                 JEFFREY M. HAHN and CARLA                                                                corp on 8/19/20.
                                                 TURNER HAHN v. DEUTSCHE BANK                                          1517 Jungle Ave., N.
                                                                                        Lee Segal;       USDC MD ‐
                                                 NATIONAL TRUST COMPANY, as                                             St. Petersburg, FL 9/9/20: Clerk entered default.
13    08/11/20      Polk      2020ca002487                                               Lazenby,       Tampa Div.
                                                 Trustee for GSAA Home Equity Trust                                           33710
                                                                                          Megan        8:21‐cv‐00039
                                                 2006‐10 Asset Backed Certificates,                                      Pinellas County 12/11/20: Plaintiff filed notice of appearance of Megan Lazenby.
                                                 Series 2006‐10
                                                                                                                                          1/22/21: Court entered Orders granting motion to quash service,
                                                                                                                                          denying Plaintiffs' motion for summary judgment, and denying the
                                                                                                                                          motion to remand (Doc. 13‐15).


                                                                                                                                          9/2/20: Defendant filed motion to dismiss.
                                                 GEORGE WEBER, as Co‐Trustee of
                                                                                                                                          10/1/20: Court entered Order requiring parties to confer regarding
                                                 the 10703 Beagle Run Place Land
                                                 Trust, dated 12/30/11 v. DEUTSCHE                                      10703 Beagle Run motion to dismiss and on issue of venue.
                                                 BANK NATIONAL TRUST COMPANY,                                                  Place
14    08/13/20      Lee       2020CA005336                                              Lee Segal           N/A
                                                 as Trustee, on behalf of the holders                                   Tampa, FL 33626 10/13/20: Plaintiff re‐filed the complaint in St. Johns County Case No.
                                                 of the IMPAC Secured Assets Corp.,                                    Hillsborough County 20‐CA‐1102.
                                                 Mortgage Pass‐Through Certificates,
                                                 Series 2006‐4                                                                            10/29/20: Plaintiff filed notice of voluntary dismissal.


                                                                                                                                          9/1/20: Plaintiff filed affidavit of service attesting to service on CT Corp
                                                 LEONARDO DIGIOVANNI vs.                                                                  on 8/26/20.
                                                 DEUTSCHE BANK NATIONAL TRUST
                                                 COMPANY, f.k.a. Bankers Trust
                                                                                                                                          9/18/20: Clerk entered default.
                                                 Company of California, N.A., as                                       2716 SW 36th Lane
                                                 Trustee of the Vendee Mortgage                                          Cape Coral, FL
15    08/17/20     Hardee     2020ca000292                                              Lee Segal           N/A                          1/13/21: Defendant filed motion to quash service and vacate clerk's
                                                 Trust 1999‐3, and DEUTSCHE BANK                                             33914
                                                 NATIONAL TRUST COMPANY, f.k.a.                                           Lee County     default.
                                                 Bankers Trust Company of California,
                                                 N.A., as Trustee of the Vendee                                                           4/30/21: Court entered Order quashing service and vacating clerk's
                                                 Mortgage Trust 1999‐2                                                                    default.




                                                                                                      6 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 7 of 32 PageID 2140
                                                                                        DBNTC/BNYM CASES

        Date                                                                                        Federal Court
                  County of   State Court Case                                       Plaintiff's                  Property Address &
No.   Complaint                                             Case Style                               Case No. (if                                                  Procedural Events
                    Filing           No.                                             Attorney                          County
        Filed                                                                                        applicable)
                                                                                                                                       9/10/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                       Corp on 8/26/20.

                                                                                                                                       9/3/20: Plaintiff filed the same complaint in Lafayette County Case No.
                                                                                                                                       20‐CA‐95 and obtained identical default judgments in both cases.

                                                                                                                                       9/17/20: Clerk entered default.

                                                                                                                   12321 Adventure 10/13/20: Court entered defaut judgment for $858,907.50.
                                                                                                    USDC MD ‐ Ft.
                                11‐2020‐CA‐  GEORGE WEBER vs. DEUTSCHE BANK                                               Drive
16    08/20/20     Collier                                                           Lee Segal        Myers Div.
                              002637‐0001‐XX NATIONAL TRUST COMPANY                                               Riverview, FL 33569
                                                                                                    2:21‐cv‐00039                     2/2/21: Defendant filed motion to quash service (Doc. 12).
                                                                                                                  Hillsborough County

                                                                                                                                       2/8/21: Plaintiff filed response to motion to quash service (Doc. 15).

                                                                                                                                       3/1/21: Court entered Order quashing service, vacating default,
                                                                                                                                       denying remand, and ordering Plaintiff to serve Defendant (Doc. 24).




                                                                                                                                       9/10/20: Plaintiff filed affidavit of service (unavailable to view on
                                                 LP ASSETS, LLC, AS TRUSTEE vs.                                                        docket).
                                                 DEUTSCHE BANK NATIONAL TRUST
                                                                                                                    59 Acacia Street
                                                 COMPANY, as Trustee for Financial
                                                                                                                   Clearwater Beach, 9/16/20: Clerk entered default.
17    08/20/20      Dixie     2020CA000035       Asset Securities Corp., Soundview   Lee Segal           N/A
                                                                                                                       FL 33767
                                                 Home Loan Trust 2007‐WMC1, Asset‐
                                                                                                                    Pinellas County 1/21/21: Defendant filed motion to quash service and vacate clerk's
                                                 Backed Certificates, Series 2007‐
                                                 WMC1                                                                                  default.




                                                                                                   7 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 8 of 32 PageID 2141
                                                                                             DBNTC/BNYM CASES

        Date                                                                                             Federal Court
                  County of   State Court Case                                            Plaintiff's                  Property Address &
No.   Complaint                                               Case Style                                  Case No. (if                                                  Procedural Events
                    Filing           No.                                                  Attorney                          County
        Filed                                                                                             applicable)
                                                                                                                                            9/10/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                            Corp on 8/26/20.

                                                                                                                                            9/18/20: Clerk entered default.
                                                 SHEN YI, LLC, a New Mexico Limited
                                                 Liability Company, as Trustee of the                                                       10/15/20: Court entered default judgment for $658,200.00.
                                                 1970 Hidden Lake Dr I.V. Trust Under
                                                                                                                         1970 Hidden Lake 1/4/21: Court entered amended default judgment for $861,552.50.
                                                 Agreement Dated August 25, 2011 v.                      USDC MD ‐ Ft.
                                                                                                                               Drive
                                                 DEUTSCHE BANK NATIONAL TRUST                             Myers Div.
18    08/20/20     Hendry     2020CA000336                                                 Lee Segal                      Palm Harbor, FL
                                                 COMPANY, as Trustee, in Trust for                        MD 2:21‐cv‐                     1/26/21: Defendant filed motion to quash service and vacate default
                                                                                                                              34683
                                                 the Registered Holders of Morgan                           00066                         (and re‐filed 2/22/21) (Doc. 17).
                                                                                                                          Pinellas County
                                                 Stanley ABS Capital I Inc. Trust 2006‐
                                                 HE8, Mortgage Pass‐Through                                                                 4/5/21: Plaintiff filed notice of voluntary dismissal (Doc. 28).
                                                 Certificates, Series 2006‐HE8
                                                                                                                                            4/7/21: Court entered Order dismissing case and vacating default
                                                                                                                                            judgment pursuant to stipulation of the parties. (Doc. 30).



                                                                                                                                            9/16/20: Plaintiff filed affidavit of service attesting that service was
                                                                                                                                            delivered to CT Corp on 9/14/20.

                                                                                                                                            10/6/20: Clerk entered default.

                                                 ZIFERRYN VENTURES LLC, as Trustee                                                          11/30/20: Plaintiff filed notice of appearance of Megan Lazenby.
                                                 of the 8172 Via Rosa Land Trust v.        Lazenby,                        8172 Via Rosa
19    08/20/20    Charlotte   2020CA000747       DEUTSCHE BANK NATIONAL TRUST             Megan; Lee          N/A        Orlando, FL 32836 12/2/20: Court entered Order denying Plaintiff's motion for summary
                                                 COMPANY, as Indenture Trustee for           Segal                        Orange County judgment.
                                                 Mortgage IT Trust 2005‐2
                                                                                                                                            12/2/20: Plaintiff filed notice of voluntary dismissal.

                                                                                                                                            12/3/20: Plaintiff re‐filed the complaint in Clay County Case No.
                                                                                                                                            2020CA000929.




                                                                                                        8 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 9 of 32 PageID 2142
                                                                                    DBNTC/BNYM CASES

        Date                                                                                    Federal Court
                  County of   State Court Case                                   Plaintiff's                  Property Address &
No.   Complaint                                            Case Style                            Case No. (if                                                  Procedural Events
                    Filing           No.                                         Attorney                          County
        Filed                                                                                    applicable)
                                                                                                                                   9/14/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                   Corp on 9/9/20.

                                                                                                                                   10/2/20: Clerk entered default.

                                                                                                                                   12/8/20: Court entered default judgment for $989,649.00.
                                                                                                                 20348 Homosassa
                                                 YHT AND ASSOCIATES INC vs.                       USDC MD ‐           Court
                                                                                                                                  1/14/21: Defendant filed motion to quash service (re‐filed on 2/3/21)
20    08/24/20      Clay      2020CA000658       DEUTSCHE BANK NATIONAL TRUST    Lee Segal     Jacksonville Div. Land O Lakes, FL
                                                                                                                                  (Doc. 13).
                                                 COMPANY                                        3:21‐cv‐00050         34637
                                                                                                                Palm Beach County
                                                                                                                                   2/8/21: Plaintiff filed response to motion to quash service (Doc.
                                                                                                                                   2/8/21).

                                                                                                                                   4/15/21: Court entered Order denying remand and quashing service of
                                                                                                                                   process (Doc. 24).

                                                                                                                                   9/10/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                   Corp on 8/26/20.

                                                                                                                                   9/15/20: Clerk entered default.

                                                                                                                 4716 Hunts Court 10/21/20: Court entered default judgment for $699,528.00.
                                                 MARKET TAMPA INVESTMENTS, LLC                 USDC MD ‐ Ft.
                                                                                                                Plant City, FL 33566
21    08/24/20     Desoto     2020CA000356       vs. DEUTSCHE BANK NATIONAL      Lee Segal     Myers Div. 2:21‐
                                                                                                                   Hillsborourgh     12/4/20: Court entered amended default judgment for $702,263.00.
                                                 TRUST COMPANY                                   cv‐00037
                                                                                                                       County
                                                                                                                                   3/1/21: Court entered Order granting Defendant's motion to quash
                                                                                                                                   service and vacate default, and denying Plaintiff's motion to remand
                                                                                                                                   (Doc. 30).




                                                                                               9 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 10 of 32 PageID 2143
                                                                                        DBNTC/BNYM CASES

        Date                                                                                         Federal Court
                  County of   State Court Case                                       Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                               Case No. (if                                                  Procedural Events
                    Filing           No.                                             Attorney                           County
        Filed                                                                                         applicable)
                                                                                                                                        10/3/20: Plaintiff filed amended complaint substituting DBTCA for
                                                                                                                                        DBNTC.

                                                                                                                                        10/14/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                        Corp on 10/8/20.
                                                                                                                    30339 Rattana
                                                 FLORIDA LIMITED INVESTMENT
                                                                                                     USDC SD ‐ Ft.      Court        10/29/20: Clerk entered default.
                                                 PROPERTIES, INC. v. DEUTSCHE BANK
22    08/24/20    Highlands   2020CA000270                                           Lee Segal        Pierce Div.  Wesley Chapel, FL
                                                 NATIONAL TRUST COMPANY, as
                                                                                                    2:21‐cv‐014039      33544        12/14/20: Court entered default judgment for $801,076.50.
                                                 Trustee
                                                                                                                    Pasco County

                                                                                                                                        1/22/21: Defendant filed motion to quash service.

                                                                                                                                        2/14/21: Plaintiff filed response to motion to quash service (Doc. 12).


                                                                                                                                        9/10/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                        Corp on 8/26/20.

                                                                                                                                        9/18/20: Clerk entered default.

                                                                                                                                        10/20/20: Court entered default judgment for $2,926,200.00.
                                                                                                                      3585 Fairview
                                                                                                      USDC MD ‐          Street
                                                 RICHARD DECOURSY vs. DEUTSCHE                                                          12/10/20: Court entered amended default judgment for
23    08/24/20     Sumter     2020CA000397                                           Lee Segal       Tampa Div.     Safety Harbor, FL
                                                 BANK et al.                                                                            $2,929,025.00.
                                                                                                    8:21‐cv‐00630        34695
                                                                                                                     Pinellas County
                                                                                                                                        1/19/21: Defendant filed motion to quash service (and re‐filed on
                                                                                                                                        2/3/21 (Doc. 14)).

                                                                                                                                        3/31/21: Court entered Order granting motion to quash service (Doc.
                                                                                                                                        31).




                                                                                                   10 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 11 of 32 PageID 2144
                                                                                           DBNTC/BNYM CASES

        Date                                                                                            Federal Court
                   County of   State Court Case                                         Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                                 Case No. (if                                                  Procedural Events
                     Filing           No.                                               Attorney                           County
        Filed                                                                                            applicable)
                                                                                                                                           9/2/20: Plaintiff filed affidavit of service attesting to service on CT Corp
                                                                                                                                           on 8/31/20.

                                                                                                                                           9/23/20: Clerk entered default.
                                                                                                                        8536 42nd Ave N,
                                                  Kenneth B Kaye, Jr and Kristine M                                    Saint Petersburg, FL 10/30/20 Court entered default judgment for $5,156,883.00.
24    08/26/20    Okeechobee   2020CA000148                                             Lee Segal           N/A
                                                  Kaye v. The Bank of New York Mellon                                         33709
                                                                                                                         Pinellas County 12/23/20: Court entered amended default judgment for
                                                                                                                                           $5,233,268.00.

                                                                                                                                           2/17/21: Defendant filed motion to quash service and vacate default.


                                                                                                                                           9/9/20: Plaintiff filed affidavit of service attesting to service on CT Corp
                                                                                                                                           on 9/8/20.

                                                                                                                                           9/28/20: Plaintiff filed notice of appearance from Megan Lazenby.
                                                                                                                        970 Monte Cristo
                                                                                        Lee Segal;
                                                  Jimmy Aviram v. The Bank of New                                        Blvd, Tierra, FL 9/29/20: Clerk entered default.
25    09/01/20      Hardee      2020ca00310                                               Megan             N/A
                                                  York Mellon                                                                33715
                                                                                         Lazenby
                                                                                                                         Pinellas County 1/13/21: Defendant filed notice of appearance.


                                                                                                                                           1/20/21: Court entered Order denying Plaintiff's motion for summary
                                                                                                                                           judgment after default.

                                                                                                                                           9/9/20: Plaintiff filed affidavit of service attesting to service on CT Corp
                                                                                                                                           on 9/8/20.

                                                                                                                                           9/21/20: Defendant filed notice of appearance.
                                                                                                                          3535 Heron Dr S,
                                                                                                         USDC MD –
                                                  Abpaymar LLC as trustee v. The Bank                                    Jacksonville Beach,
26    09/01/20      Nassau     2020CA000238                                             Lee Segal      Jacksonville Div.                     10/29/20: Defendant filed motion to dismiss (Doc. 11).
                                                  of New York Mellon                                                          FL 32250
                                                                                                        3:20‐cv‐01146
                                                                                                                            Duval County
                                                                                                                                           12/28/20: Court entered Order granting Defendant's motion to dismiss
                                                                                                                                           after Plaintiff failed to file a response (Doc. 13).




                                                                                                      11 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 12 of 32 PageID 2145
                                                                                    DBNTC/BNYM CASES

        Date                                                                                     Federal Court
                  County of   State Court Case                                   Plaintiff's                   Property Address &
No.   Complaint                                            Case Style                             Case No. (if                                                     Procedural Events
                    Filing           No.                                         Attorney                           County
        Filed                                                                                     applicable)
                                                                                                                                       9/14/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                       Corp on 9/9/20.

                                                                                                                                       10/2/20: Clerk entered default.

                                                                                                                                       12/2/20: Plaintiff filed notice of appearance from Megan Lazenby.
                                                                                                                    2459 Bentwater
                                                                                                                                       12/3/20: Court entered default judgment for $952,866.00.
                                                 ABPAYMAR LLC AS TRUSTEE vs.     Lee Segal;        USDC MD‐           Drive West
27    09/03/20      Clay       2020CA000695      DEUTSCHE BANK NATIONAL TRUST      Megan        Jacksonville Div.   Jacksonville, FL
                                                 COMPANY                          Lazenby        3:21‐cv‐00341          32246          2/15/21: Defendant filed motion to quash service and vacate default
                                                                                                                     Duval County      (re‐filed in federal court on 4/14/21, Doc. 8).

                                                                                                                                       4/13/21: Defendant filed motion for rehearing of default judgment
                                                                                                                                       (Doc. 7) (amended 4/14/21, Doc. 9).

                                                                                                                                       4/23/21: Plaintiff filed motion to remand (Doc. 11).


                                                                                                                                       8/20/20: Plaintiff filed the same Complaint in Collier County Case No.
                                                                                                                                       20‐CA‐2637 and obtained identical default judgments in both cases.
                                             GEORGE WEBER, as Trustee of the
                                             12321 Adventure Drive Land Trust
                                                                                                                                       2/19/21: District Court entered Order requiring Plaintiff to show cause
                                             Dated 12/30/2011 v. DEUTSCHE                                         12321 Adventure
                                                                                                  USDC ND ‐                          why the case should not be dismissed and fees awarded (Doc. 9)
                              342020CA000095 BANK NATIONAL TRUST COMPANY,                                                Drive
28    09/03/20    LaFayette                                                      Lee Segal      Gainesville Div.
                                  CAAXMX     as Trustee for New Century Home                                     Riverview, FL 33569
                                                                                                1:21‐cv‐00015
                                             Equity Loan Trust, Series 2005‐B,                                   Hillsborough County 3/15/21: Court entered Order vacating default and dismissing case
                                             Asset Backed Pass‐Through                                                                 (Doc. 13).
                                             Certificates




                                                                                               12 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 13 of 32 PageID 2146
                                                                                           DBNTC/BNYM CASES

        Date                                                                                            Federal Court
                  County of   State Court Case                                          Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                                 Case No. (if                                                  Procedural Events
                    Filing           No.                                                Attorney                           County
        Filed                                                                                            applicable)
                                                                                                                                           10/6/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 9/24/20.

                                                                                                                                           10/15/20: Clerk entered default.


                                                 9937 Sago Point Drive Land Trust, By                                                      12/4/20: Court entered default judgment for $1,630,530.00.
                                                 MDTR, LLC, Trustee v. The Bank of                                    9937 Sago Point Dr,
29    09/09/20     Taylor        20‐CA‐380       New York Mellon as Successor           Lee Segal           N/A         Largo, FL 33777 12/17/20: Defendant filed motion to quash service and vacate default.
                                                 Trustee to JPMorgan Chase Bank,                                        Pinellas County
                                                 NA, as Trustee for SAMI 2005‐AR7                                                          2/11/21: Court entered Order vacating default judgment and reserving
                                                                                                                                           ruling on sufficiency of service of process.

                                                                                                                                           3/14/21: Plaintiff filed notice of appeal of order vacating default.



                                                                                                                                           9/16/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 9/14/20.
                                                                                                                       26‐28 Evergreen
                                                                                                                           Avenue          10/8/20: Clerk entered default.
30    09/10/20    Bradford    04‐2020‐CA‐0340 Anna Lofgren v. DBNTC and DBTCA           Lee Segal           N/A         Clearwater, FL
                                                                                                                            33756          12/14/20: Defendant filed motion to vacate default.
                                                                                                                       Pinellas County
                                                                                                                                           1/8/21: Defendant filed motion to quash service.

                                                                                                                                           10/1/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 9/17/20.

                                             George Widunas v. Deutsche Bank                                                               10/8/20: Clerk entered default.
                                             National Trust Company, as Trustee                          USDC ND‐       3110 Cedar Street,
31    09/10/20      Levy      2020‐CA‐000122 for JPMorgan Acquisition Trust 2007‐       Lee Segal      Gainesville Div. Ellenton, FL 32210 2/2/21: Court entered Order granting in part motion for final summary
                                             CH1, Asset‐Backed, Pass‐Through                             1:21‐cv‐38      Manatee County
                                                                                                                                           judgment after default.
                                             Certificates, Series 2007‐CH1

                                                                                                                                           3/18/21: Defendant filed motion to quash service, vacate default, and
                                                                                                                                           dismiss complaint (Doc. 6).




                                                                                                      13 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 14 of 32 PageID 2147
                                                                                          DBNTC/BNYM CASES

        Date                                                                                           Federal Court
                  County of   State Court Case                                         Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                                 Case No. (if                                                   Procedural Events
                    Filing           No.                                               Attorney                           County
        Filed                                                                                           applicable)
                                                                                                                                          9/23/20: Plaintiff filed affidavit of service attesting service on CT Corp
                                                                                                                                          on 9/22/20.

                                              Inland Assets, LLC, as Trustee of the                                    8101 Lake Serene 10/14/20: Clerk entered default.
                                                                                                        USDC MD‐
                                              8101 Lake Serene Drive Land Trust v.                                      Dr, Orlando, FL
32    09/10/20    Osceola     2020‐CA‐2287‐OC                                          Lee Segal       Orlando Div.
                                              The Bank of New York Mellon, as                                                32836      12/17/20: Court entered default judgment for $3,859,588.50.
                                                                                                       6:21cv00443
                                              Trustee for CWMBS 2005‐7                                                  Orange County
                                                                                                                                          12/24/20: Defendant filed motion to quash service and vacate default
                                                                                                                                          (re‐filed in federal court on 4/14/21, Doc. 30).

                                                                                                                                          9/23/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                          Corp on 9/22/20.

                                                                                                                                          10/13/20: Clerk entered default.

                                                                                                                        8253 Crescent
                                             Abpaymar, LLC, as Trustee v. The                                                           1/5/21: Defendant filed emergency motion to vacate clerk's default.
                                                                                                                      Moon Dr, New Port
33    09/16/20     Flagler    2020 CA 000427 Bank of New York Mellon as Trustee        Lee Segal           N/A
                                                                                                                       Richey, FL 34655
                                             for CWABS 2007‐4                                                                           1/14/21: Court entered Order granting Defendant's emergency motion
                                                                                                                         Pasco County
                                                                                                                                          to vacate clerk's default.

                                                                                                                                          2/3/21: Defendant filed motion to dismiss complaint.


                                                                                                                                          9/23/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                          Corp on 9/22/20.
                                                 Inland Assets LLC as trustee of the                                  7724 US Open Loop,
                                                 7724 US Open Loop Land Trust v. The                                     Bradenton, FL   10/14/20: Clerk entered default.
34    09/17/20    Gilchrist    2020CA000035                                            Lee Segal           N/A
                                                 Bank of New York Mellon as trustee                                         34202
                                                 for CWABS 2004‐5                                                      Manatee County 11/13/20: Defendant filed motion to vacate clerk's default and motion
                                                                                                                                          to dismiss.




                                                                                                     14 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 15 of 32 PageID 2148
                                                                                          DBNTC/BNYM CASES

        Date                                                                                           Federal Court
                  County of   State Court Case                                         Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                               Attorney                           County
        Filed                                                                                           applicable)
                                                                                                                                          10/6/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                          Corp on 9/24/20.

                                                                                                                                          10/15/20: Clerk entered default.
                                                                                                                       225 South Valrico
                                01 2020 CA       AREIAS, EVA et al ‐VS‐ DEUTSCHE                                              Road        12/11/20: Court entered Order requiring additional documentation
35    09/18/20    Alachua                                                              Lee Segal           N/A
                                  002497         BANK NATIONAL TRUST COMPANY                                           Valrico, FL 33594 prior to ruling on motion for summary judgment after default.
                                                                                                                      Hillsborough County
                                                                                                                                          12/13/20: Plaintiff re‐filed complaint in Clay County Case No. 20‐CA‐
                                                                                                                                          955.

                                                                                                                                          12/17/21: Plaintiff filed notice of voluntary dismissal.

                                                                                                                                          In foreclosure action being challenged in the Complaint, the parties
                                                                                                                                          entered into a settlement agreement after entry of foreclosure
                                                                                                                                          judgment. (Orange County Case No. 2016‐CA‐004611)

                                                                                                                                          10/6/20: Plaintiff filed affidavit of service attesting to service on CT
                                                 SEAN SHANNON v. DEUTSCHE BANK                                                            Corp on 9/24/20.
                                                 NATIONAL TRUST COMPANY, as
                                                                                                        USDC MD ‐      1365 Honey Road
                                                 Trustee for Morgan Stanley ABS
36    09/21/20    Seminole    2020CA002279                                             Lee Segal       Orlando Div.    Apopka, FL 32712 10/20/20: Clerk entered default.
                                                 Capital I Inc. Trust 2005‐HE7,
                                                                                                      6:21‐cv‐00198     Orange County
                                                 Mortgage Pass‐Through Certificates,                                                      12/21/20: Court entered default judgment for $758,250.00.
                                                 Series 2005‐HE7

                                                                                                                                          1/29/21: Defendant filed motion to quash service and vacate default
                                                                                                                                          (re‐filed 2/19/21, Doc. 16).




                                                                                                     15 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 16 of 32 PageID 2149
                                                                                              DBNTC/BNYM CASES

        Date                                                                                               Federal Court
                  County of   State Court Case                                             Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                                    Case No. (if                                                   Procedural Events
                    Filing           No.                                                   Attorney                           County
        Filed                                                                                               applicable)
                                                                                                                                              10/5/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                              Corp on 9/24/20.

                                                 Jacaranda LLC, as Trustee of the 1427                                                        10/15/20: Clerk entered default.
                                                 Emerald Hill Way v. BANK OF NEW
                                                 YORK MELLON f/k/a                                                         1427 EMERALD HILL 12/7/20: Court entered default judgment for $958,057.50.
                                                                                                             USDC ND –
                                                 BANK OF NEW YORK, AS TRUSTEE ON                                            WAY, VALRICO, FL
37    09/22/20    Wakulla     2020CA000132                                                 Lee Segal      Tallahassee Div.
                                                 BEHALF OF THE HOLDERS OF THE                                                     33594        2/1/21: Defendant filed motion to vacate default (re‐filed in federal
                                                                                                           4:21‐cv‐00083
                                                 ALTERNATIVE LOAN TRUST 2006‐6CB                                           Hillsborough County
                                                                                                                                              court on 2/11/21, Doc. 5).
                                                 ‐ MORTGAGE PASS‐THROUGH
                                                 CERTIFICATES SERIES 2006‐6CB
                                                                                                                                              2/17/21: Plaintiff filed motion to remand (Doc. 7).

                                                                                                                                              4/1/21: Court entered Order granting motion to remand (Doc. 38).

                                                                                                                                              9/23/20: Plaintiff obtained summons stating that Defendant is
                                                                                                                                              required to serve defenses on "Plaintiff's attorney, Lee Segal."

                                                                                                                                              10/7/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                              Corp on 9/24/20.

                                                                                                                                              10/15/20: Clerk entered default.

                                                                                                                                           12/23/20: Defendant filed motion to vacate default and opposition to
                                                                                                                          2900 Pelham Road motion for summary judgment.
                                                                                          Lee Segal;
                                                 HAULSEE, MICHAEL vs. DEUTSCHE                           USDC MD ‐               North
                                                                                         Carla Turner‐
38    09/23/20      Bay        20001663CA        BANK NATIONAL TRUST COMPANY,                          Pensacola Div.      St. Petersburg, FL 2/2/20: Defendant filed motion to quash service (Doc. 4).
                                                                                            Hahn;
                                                 AS TRUSTEE                                            8:21‐cv‐00349             33710
                                                                                         Matthew Wolf
                                                                                                                            Pinellas County 2/9/20: Plaintiff filed response to motion to quash service (Doc. 10).

                                                                                                                                              3/16/21: Court entered Order denying motion to remand (Doc. 24).

                                                                                                                                              3/30/21: Court entered Order quashing service of process (Doc. 26).

                                                                                                                                              4/23/21: Plaintiff filed notice of voluntary dismissal (Doc. 31).




                                                                                                         16 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 17 of 32 PageID 2150
                                                                                         DBNTC/BNYM CASES

        Date                                                                                          Federal Court
                  County of   State Court Case                                        Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                              Attorney                           County
        Filed                                                                                          applicable)
                                                                                                                                         10/9/20: Plaintiff filed affidavit of service attesting to service on CT
                                                 CENTURION SYSTEMS, LLC, A
                                                 (REVOKED) NEW MEXICO LIMITED                                                            Corp on 10/8/20.
                                                 LIABILITY COMPANY, AS SUCCESSOR
                                                 TRUSTEE UNDER THE 6280 30TH                                                             11/2/20: Clerk entered default.
                                                 AVENUE NORTH LAND
                                                 TRUST, v.THE BANK OF NEW YORK                                                           12/3/20: Court entered default judgment for $858,976.50.
                                                                                                                      2924 Lichen Lane
                                                 MELLON F/K/A THE BANK OF NEW                          USDC MD‐
                                                                                                                      #B, Clearwater, FL
39    10/04/20     Marion     2020CA001587       YORK, AS SUCCESSOR TRUSTEE TO        Lee Segal      Tampa Div. 8:21‐                    3/9/21: Defendant filed motion to quash service and vacate default
                                                                                                                       33760 Pinellas
                                                 JPMORGAN CHASE BANK, NATIONAL                          cv‐726                           (Doc. 6).
                                                                                                                            County
                                                 ASSOCIATION, NOT INDIVIDUALLY
                                                 BUT SOLELY AS TRUSTEE FOR BEAR
                                                                                                                                         4/19/21: Court entered Order quashing service, vacating default, and
                                                 STEARNS ALT‐A TRUST 2005‐8,
                                                                                                                                         warning Plaintiff's counsel of sanctionable conduct (Doc. 36).
                                                 MORTGAGE PASSTHROUGH
                                                 CERTIFICATES SERIES
                                                 2005‐8,

                                                                                                                                         In foreclosure action at issue in the Complaint, the foreclosure
                                                                                                                                         judgment was vacated on 8/28/20 pursuant to a Loan Modification
                                                                                                                                         Agreement. (Pinellas County Case No. 2014‐006092‐CI)

                                                                                                                                         10/5/20: Plaintiff obtained summons stating that Defendant is
                                                                                                                                         required to serve defenses on "Plaintiff's attorney, Lee Segal."

                                                                                                                                         10/14/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 10/8/20.

                                                                                                                   6355 23rd Lane        10/29/20: Plaintiff filed notice of appearance of Lee Segal.
                                                                                       Carla Turner‐ USDC MD ‐        North, St.
                                                 Jason Hebert, et al. v. Deutsche Bank
40    10/05/20      Lake      2020CA001588                                              Hahn; Lee Tampa Div. 8:21‐ Petersburg, FL        10/30/20: Clerk entered default.
                                                 National Trust Company
                                                                                           Segal      CV‐626       33702 | Pinellas
                                                                                                                       County            2/18/21: Defendant filed motion to quash service and set aside clerk's
                                                                                                                                         default(Doc. 5).

                                                                                                                                         4/6/21: Court entered Order quashing service and vacating default due
                                                                                                                                         to Plaintiff's failure to respond (Doc. 18).

                                                                                                                                         4/8/21: Defendant filed motion to dismiss for failure to state a claim
                                                                                                                                         (Doc. 20).

                                                                                                                                         4/30/21: Court entered Order granting unopposed motion to dismiss
                                                                                                                                         (Doc. 21).



                                                                                                    17 of 32
                                 Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 18 of 32 PageID 2151
                                                                                               DBNTC/BNYM CASES

        Date                                                                                                Federal Court
                  County of      State Court Case                                           Plaintiff's                   Property Address &
No.   Complaint                                                  Case Style                                  Case No. (if                                                  Procedural Events
                    Filing              No.                                                 Attorney                           County
        Filed                                                                                                applicable)
                                                                                                                                               11/4/20: Plaintiff filed affidavit of service attesting to service on
                                                                                                                                               11/2/20.
                                                    Mark Eaton and Suzanne Eaton v.
                                                    THE BANK OF NEW YORK MELLON                                                                11/25/20: Clerk entered default.
                                                    f/k/a THE BANK OF NEW YORK, as
                                                                                                             USDC ND –      315 E Selina St,
                                                    Trustee for the
41    10/05/20    Santa Rosa     2020CA000454                                               Lee Segal      Pensacola Div. Pensacola, FL 32503 2/5/21: Defendant filed motion to quash service and vacate default.
                                                    Benefit of the Certificateholders of
                                                                                                           3:21‐cv‐00251 Escambia County
                                                    the CWABS                                                                                  4/9/21: Court entered Order quashing service, vacating default,
                                                    Asset‐Backed Certificates Trust 2005‐
                                                                                                                                               denying remand, denying motions for stay pending discovery, and
                                                    16
                                                                                                                                               ordering Plaintiff to effect service within 30 days (Doc. 44).


                                                                                                                                               10/14/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                               Corp on 10/8/20.

                                                                                                                                               10/29/20: Clerk entered default.

                                                                                                                           2861 Thaxton Drive, 1/5/21: Defendant filed motion to vacate default.
                                                    DECOURSY, RICHARD vs. DEUTSCHE                           USDC MD ‐           Unit 46
42    10/06/20        Bay         20001724CA        BANK NATIONAL TRUST COMPANY,            Lee Segal      Tampa Div. 8:21‐ Palm Harbor, FL 1/13/21: Defendant filed motion to quash service.
                                                    as Trustee                                                cv‐00477           34684
                                                                                                                             Pinellas County 3/1/21: Court entered Order directing Plaintiff to provide proof of
                                                                                                                                               service (Doc. 30).

                                                                                                                                               4/29/21: Court entered Order dismissing case without prejudice for
                                                                                                                                               lack of prosecution (Doc. 36).


                                                                                                                                               10/9/20: Plaintiff filed affidavit of service attesting to service on CT
                                                    Wallace Cook v. THE BANK OF NEW
                                                    YORK MELLON f/k/a THE BANK OF                                                              Corp on 10/8/20.
                                                    NEW YORK, as trustee for the                                           2778 Wyndham
43    10/06/20    Indian River   2020ca000612       Certificateholders of CWMBS, Inc.,      Lee Segal           N/A       Way, Melbourne, FL 11/2/20: Defendant filed motion to dismiss.
                                                    CHL Mortgage Pass‐Through Trust                                        Brevard County
                                                    2007‐HY7, Mortgage Pass‐Through                                                            2/4/21: Plaintiff filed notice of voluntary dismissal.
                                                    Certificates, Series 2007‐HY7




                                                                                                          18 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 19 of 32 PageID 2152
                                                                                              DBNTC/BNYM CASES

        Date                                                                                               Federal Court
                  County of   State Court Case                                             Plaintiff's                   Property Address &
No.   Complaint                                                Case Style                                   Case No. (if                                                  Procedural Events
                    Filing           No.                                                   Attorney                           County
        Filed                                                                                               applicable)
                                                                                                                                              10/14/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                              Corp on 10/8/20.

                                                                                                                                              10/29/20: Clerk entered default.

                                                 ALBERT WILSON vs. DEUTSCHE BANK                                                            12/10/20: Court entered default judgment for $460,134.00.
                                                                                                          USDC SD ‐ Ft.    1004 Lee Ave.
                                                 NATIONAL TRUST COMPANY, as
44    10/07/20    St. Lucie   2020CA001506                                                 Lee Segal        Pierce Div. Rockledge, FL 32955
                                                 Trustee for Morgan Stanley 2007‐
                                                                                                          2:21‐cv‐14036   Brevard County 1/21/20: Defendant filed motion to quash service.
                                                 NC4

                                                                                                                                              2/12/21: Plaintiff filed response to motion to quash service (Doc. 14).




                                                                                                                                              10/20/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                              Corp on 10/12/20.

                                                                                                                                              11/3/20: Clerk entered default.
                                                 Bonafide Properties, LLC, as Trustee
                                                 under the 6733 Breezy Palm Drive                                                             12/30/20: Defendant filed motion to quash service and vacate default.
                                                 Land Trust Dated the 30 Day of April,                                      6733 Breezy Palm
                                                                                                             USDC MD‐
                                                 2014 v. The Bank of New York                                                Dr, Riverview, FL 3/11/21: Plaintiff filed response to motion to quash and vacate default
45    10/07/20      Bay         20‐CA‐1738                                                 Lee Segal        Panama City
                                                 Mellon, as Trustee for the                                                        33569
                                                                                                          Div. 8:21‐cv‐752                     (Doc. 14).
                                                 Certificateholders of the CWABS,                                          Hillsborough County
                                                 Inc., Asset‐Backed Certificates, Series
                                                                                                                                              3/29/21: Court entered Order denying remand, quashing service,
                                                 2006‐24
                                                                                                                                              vacating default, transferring case to the Middle District, and denying
                                                                                                                                              Plaintiff's motion for sanctions (Doc. 25).



                                                                                                                                              10/20/20: Plaintiff filed affidavit of service attesting to service on CT
                                                 CENTURION SYSTEMS, LLC, a New                                                                Corp on 10/12/20.
                                                 Mexico Limited Liability Company, as
                                                 Trustee of the 2381 Bridgewood Trail                                                         11/5/20: Clerk entered default.
                                                 Land Trust v. The Bank of New York                         USDC SD‐ Ft.    2381 Bridgewood
46    10/07/20     Martin     2020CA000880       Mellon f/k/a The Bank of New York,        Lee Segal      Pierce Div. 2:21‐ Trail, Orlando, FL 12/15/20: Court entered default judgment for $656,182.50.
                                                 as Trustee for the Certificateholders                        cv‐14090       Orange County
                                                 of CWALT, Inc. Alternative Loan Trust                                                        1/28/21: Defendant filed motion to vacate default (and filed
                                                 2007‐10CB, Mortgage Pass‐Through
                                                                                                                                              memorandum in support of motion to vacate on 2/26/21 in federal
                                                 Certificates, Series 2007‐10CB
                                                                                                                                              court, Doc. 15).




                                                                                                         19 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 20 of 32 PageID 2153
                                                                                          DBNTC/BNYM CASES

        Date                                                                                           Federal Court
                  County of   State Court Case                                         Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                                 Case No. (if                                                    Procedural Events
                    Filing           No.                                               Attorney                           County
        Filed                                                                                           applicable)
                                                                                                                                            10/20/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                            Corp on 10/16/20.

                                                                                                                        4784 Woodward 11/9/20: Clerk entered default.
                                                                                                        USDC MD ‐
                                                 QUEST SYSTEMS, LLC vs. DEUTSCHE                                             Place
47    10/10/20    Sarasota     2020CA004318                                            Lee Segal      Tampa Div. 8:21‐
                                                 BANK NATIONAL TRUST COMPANY                                           Sarasota, FL 34233 12/11/20: Court entered default judgment for $852,034.50.
                                                                                                         cv‐00623
                                                                                                                        Sarasota County
                                                                                                                                            12/29/20: Defendant filed motion to quash service and vacate default
                                                                                                                                            (re‐filed in federal court on 4/7/21, Doc. 3).

                                                                                                                      6949 Bayfront Rd.     10/21/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                       Cocoa, FL 32927      Corp on 10/16/20.
                                                 WALLACE COOK, Pltf. vs. DEUTSCHE                                      Brevard County;
                                                 BANK NATIONAL TRUST COMPANY,                                          1665 N. Banana       11/9/20: Clerk entered default.
48    10/12/20     Nassau      2020CA000270                                            Lee Segal           N/A
                                                 etc. and DEUTSCHE BANK TRUST                                             River Dr.
                                                 COMPANY AMERICAS, etc., Dfts.                                        Merritt Island, FL
                                                                                                                                            1/5/21: Defendant filed motion to vacate default.
                                                                                                                           32952
                                                                                                                       Brevard County
                                                                                                                                            10/15/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                            Corp on 10/14/20.


                                                 Ava Lofgren fka Nicholas Lofgren v.                                                        11/10/20: Clerk entered default.
                                                 THE BANK OF NEW YORK MELLON
                                                 FKA THE BANK OF NEW YORK, AS                                                               1/15/21: Defendant filed notice of appearance.
                                                                                                        USDC SD‐Ft.    18‐20 Evergreen
                                                 TRUSTEE, ON BEHALF OF THE
49    10/12/20    Broward      CACE20016832                                            Lee Segal      Lauderdale Div. Ave N, Clearwater,
                                                 HOLDERS OF THE ALTERNATIVE                                                               2/23/21: Plaintiff filed motion to remand (Doc. 6).
                                                                                                       0:21‐cv‐60374 FL | Pinellas County
                                                 LOAN TRUST 2005‐76, MORTGAGE
                                                 PASS‐THROUGH CERTIFICATES SERIES                                                           3/17/21: Defendant filed motion to quash service and vacate default
                                                 2005‐76                                                                                    (Doc. 32).

                                                                                                                                            3/19/21: Court entered Order granting remand (Doc. 33).

                                            David Ellis and Suzanne Ellis v. The                                     2271 Bridgeport Cir,
                              20200085CAAXM
50    10/12/20    Franklin                  Bank of New York Mellon as Trustee         Lee Segal           N/A          Rockledge, FL
                                     X
                                            for SAMI 2006‐AR7, et al.                                                  Brevard County




                                                                                                     20 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 21 of 32 PageID 2154
                                                                                           DBNTC/BNYM CASES

        Date                                                                                            Federal Court
                  County of   State Court Case                                          Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                                 Case No. (if                                                     Procedural Events
                    Filing           No.                                                Attorney                           County
        Filed                                                                                            applicable)
                                                                                                                                              10/29/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                              Corp on 10/23/20.

                                                                                                                                              11/18/20: Clerk entered default.
                                                 ERIKA GINSBERG‐KLEMMT vs.
                                                 DEUTSCHE BANK NATIONAL TRUST                                               11 Sunset Drive, 12/31/20: Defendant filed motion to quash service.
                                                                                                       USDC SD ‐ Key
                                                 COMPANY, as Trustee for American                                               Unit 904
51    10/13/20    Monroe       20CA000394P                                              Lee Segal        West Div.
                                                 Home Mortgage Assets Trust 2006‐5,                                        Sarasota, FL 34236
                                                                                                       4:21‐cv‐10010                          1/6/21: Court entered default judgment for $1,658,427.00.
                                                 Mortgage‐Backed Pass‐Through                                               Sarasota County
                                                 Certificates, Series 2006‐5
                                                                                                                                              2/12/21: Plaintiff filed motion to remand (Doc. 8).

                                                                                                                                              3/2/21: Court entered Order remanding case to state court (Doc. 13).

                                                                                                                                              8/13/20: Plaintiff filed the same complaint in Lee County Case No. 20‐
                                                                                                                                              CA‐5536.

                                                                                                                                              10/21/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                              Corp on 10/16/20.

                                                 GEORGE WEBER, as Co‐Trustee of                                                               10/29/20: Plaintiff filed notice of voluntary dismissal of identical Lee
                                                 the 10703 Beagle Run Place Land                                                              County case.
                                                 Trust, dated 12/30/11 v. DEUTSCHE                                          10703 Beagle Run
                                                                                                          USDC MD ‐
                                                 BANK NATIONAL TRUST COMPANY,                                                      Place       11/6/20: Clerk entered default.
52    10/13/20    St. Johns   2020CA001102                                              Lee Segal      Jacksonville Div.
                                                 as Trustee, on behalf of the holders                                       Tampa, FL 33626
                                                                                                        3:21‐cv‐00102
                                                 of the IMPAC Secured Assets Corp.,                                        Hillsborough County
                                                                                                                                              12/8/20: Court entered Order denying Plaintiff's motion for summary
                                                 Mortgage Pass‐Through Certificates,
                                                                                                                                              judgment after default.
                                                 Series 2006‐4

                                                                                                                                              1/26/21: Defendant filed motion to quash service and vacate clerk's
                                                                                                                                              default.

                                                                                                                                              3/24/21: Defendant filed motion to quash service, vacate default, and
                                                                                                                                              dismiss complaint in federal court (Doc. 19).




                                                                                                      21 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 22 of 32 PageID 2155
                                                                                         DBNTC/BNYM CASES

        Date                                                                                          Federal Court
                  County of   State Court Case                                        Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                              Attorney                           County
        Filed                                                                                          applicable)
                                                                                                                                         6/24/20: Plaintiff originally filed the complaint in Pasco County Case
                                                                                                                                         No. 20‐CA‐1437.

                                                                                                                                         10/22/20: Plaintiff filed affidavit of service attesting to service on CT
                                             30531 MIDTOWN COURT LAND                                                                    Corp on 10/16/20.
                                             TRUST, By ABPYAMAR, LLC, Trustee                                          30531 Midtown
                                             v. DEUTSCHE BANK NATIONAL TRUST                            USDC MD‐            Court
                              022020CA000115                                                                                             11/10/20: Clerk entered default.
53    10/14/20     Baker                     COMPANY, as Trustee, in Trust for        Lee Segal      Jacksonville Div. Wesley Chapel, FL
                                  CAAXMX
                                             Registered Holders of Long Beach                         3:21‐cv‐00185         33544
                                                                                                                                         2/16/21: Defendant filed motion to vacate default and motion to
                                             Mortgage Loan Trust 2005‐3, Asset‐                                         Pasco County
                                             Backed Certificates, Series 2005‐3                                                          dismiss (re‐filed in federal court on 3/9/21, Doc. 5).

                                                                                                                                         4/16/21: Court entered Order granting Defendant's motion to quash
                                                                                                                                         service and set aside clerk's default due to Plaintiff's failure to respond,
                                                                                                                                         Doc. 11).
                                                                                                                                         10/22/20: Plaintiff filed affidavit of service attesting to service on CT
                                                 ERIKA GINSBERG‐KLEMMT vs.                                                               Corp on 10/16/20.
                                                 DEUTSCHE BANK NATIONAL TRUST                           USDC ND ‐     11 Sunset Drive,
                                                 COMPANY, as Trustee for American                    Tallahassee Div.     Unit 904
54    10/14/20    Gadsden      2020CA000742                                           Lee Segal                                        11/10/20: Clerk entered default.
                                                 Home Mortgage Assets Trust 2006‐5,                   4:21‐cv‐00041 Sarasota, FL 34236
                                                 Mortgage‐Backed Pass‐Through                           Dismissed     Sarasota County
                                                 Certificates, Series 2006‐5                                                             2/3/21: Plaintiff filed notice of voluntary dismissal (Doc. 9).

                                                                                                                                         10/29/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 10/23/20.
                                             TAMMY KENNY vs. DEUTSCHE BANK
                                             NATIONAL TRUST COMPANY, as                                                                  11/17/20: Clerk entered default.
                                             Trustee of Argent Mortgage                                             1690 Wainwright
                                                                                                     USDC MD ‐ Ft.
                                11‐2020‐CA‐  Securities, Inc. Asset‐Backed Pass                                         Street SE
55    10/16/20     Collier                                                            Lee Segal        Myers Div.                     12/29/20: Defendant filed motion to vacate default.
                              003309‐0001‐XX Through Certificates Series 2004‐                                     Palm Bay, FL 32909
                                                                                                     2:21‐cv‐00009
                                             W11, Under the Pooling and                                              Brevard County
                                             Servicing Agreement dated as of                                                             3/1/21: Court entered Order granting Defendant's motion to quash
                                             October 1, 2004 Without Recourse                                                            service and vacate default and denying Plaintiff's motions for remand.
                                                                                                                                         (Doc. 30).




                                                                                                    22 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 23 of 32 PageID 2156
                                                                                              DBNTC/BNYM CASES

        Date                                                                                               Federal Court
                  County of    State Court Case                                            Plaintiff's                   Property Address &
No.   Complaint                                                 Case Style                                  Case No. (if                                                  Procedural Events
                    Filing            No.                                                  Attorney                           County
        Filed                                                                                               applicable)
                                                                                                                                              Underlying foreclosure action at issue in the Complaint was resolved
                                                                                                                                              pursuant to a Settlement Agreement and Release of Claims (Pasco
                                                                                                                                              County Case No. 2008‐CA‐004054).

                                                                                                                                              10/26/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                              Corp on 10/22/20.

                                                  GOSSAMER WING LLC, as Trustee v.
                                                                                                                                              11/19/20: Clerk entered default.
                                                  THE BANK OF NEW YORK MELLON                                             4340 Huddlestone
                                                                                                           USDC MD –
                                                  fka THE BANK OF NEW YORK, as                                            Dr, Wesley Chapel,
56    10/18/20    Palm Beach   2020ca011308                                                Lee Segal       Tampa Div.                        1/6/21: Court entered default judgment for $999,249.00.
                                                  Trustee for The Certificate holders of                                          FL
                                                                                                          8:21‐cv‐00624
                                                  CWABS, Inc., Asset‐Backed                                                  Pasco County
                                                  Certificates, Series 2007‐2                                                                 2/24/21: Defendant filed motion to quash service and vacate default
                                                                                                                                              (Doc. 15).

                                                                                                                                              3/7/21: Court entered Order granting Defendant's motion to quash
                                                                                                                                              service and vacate default, denying Plaintiff's motion for remand, and
                                                                                                                                              denying Plaintiff's motion for sanctions (Doc. 33).


                                                                                                                                              Underlying foreclosure action at issue in the Complaint was resolved
                                                                                                                                              pursuant to a Settlement and Release Agreement (Pinellas County
                                                                                                                                              Case No. 14‐002579‐CI).

                                              11717 81ST PLACE LAND TRUST, By:
                                                                                                                                              10/29/20: Plaintiff filed affidavit of service attesting to service on CT
                                              BCP Management, LLC, as Trustee v.
                                                                                                                                              Corp on 10/23/20.
                                              DEUTSCHE BANK NATIONAL TRUST
                                                                                                            USDC MD ‐      11717 81st Place
                                 05‐2020‐CA‐  COMPANY, as Trustee, on behalf of
57    10/19/20     Brevard                                                                 Lee Segal        Tampa Div.    Seminole, FL 33772 11/23/20: Clerk entered default.
                               047023‐XXXX‐XX the Registered Holders of GSAMP
                                                                                                            8:21‐cv‐276     Pinellas County
                                              Trust 2005‐HE3, Mortgage Pass‐
                                              Through Certificates, Series 2005‐                                                              12/30/20: Defendant filed motion to vacate default (re‐filed in federal
                                              HE3                                                                                             court on 2/22/21, Doc. 6).

                                                                                                                                              4/21/21: Court entered Order quashing service and vacating default
                                                                                                                                              (Doc. 30).




                                                                                                         23 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 24 of 32 PageID 2157
                                                                                         DBNTC/BNYM CASES

        Date                                                                                          Federal Court
                  County of   State Court Case                                        Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                              Attorney                           County
        Filed                                                                                          applicable)
                                                                                                                                         8/11/20: Plaintiff originally filed Complaint in Pasco County Case No.
                                                                                                                                         20‐CA‐1794.

                                                 4417 RUDDER WAY LAND TRUST, by:                                                      10/29/20: Plaintiff filed affidavit of service attesting to service on CT
                                                 Inland Assets, LLC, as Trustee v.
                                                                                                                      4417 Rudder Way Corp on 10/23/20.
                                                 DEUTSCHE BANK NATIONAL TRUST                           USDC MD ‐
                                                                                                                       New Port Richey, FL
58    10/20/20    Columbia    2020CA000245       COMPANY, as Trustee for GSAMP        Lee Segal      Jacksonville Div.                     11/13/20: Clerk entered default.
                                                                                                                            34652
                                                 Trust 2006‐NC2, Mortgage Pass‐                       3:21‐cv‐00040
                                                                                                                         Pasco County
                                                 Through Certificates, Series 2006‐
                                                                                                                                         12/22/20: Defendant filed motion to vacate default.
                                                 NC2

                                                                                                                                         12/31/20: Defendant filed motion to quash service (re‐filed in federal
                                                                                                                                         court 2/4/21, Doc. 13).
                                                                                                                                         10/29/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 10/23/20.

                                                 18522 SUNWARD LAKE LAND TRUST,
                                                                                                                                         11/17/20: Clerk entered default.
                                                 By: BCP Management, LLC, as                           USDC ND ‐      18522 Sunward
                                                 Trustee v. DEUTSCHE BANK                             Panama City        Lake Place
59    10/20/20     Jackson    2020CA000351                                            Lee Segal                                        1/19/21: Defendant filed motion to quash service.
                                                 NATIONAL TRUST COMPANY, as                               Div.         Lutz, FL 33549
                                                 Trustee for Morgan Stanley Home                     5:21‐cv‐00017 Hillsborough County
                                                 Equity Loan Trust Series 2006‐3                                                         4/16/21: Court entered Order granting Defendant's motion to quash
                                                                                                                                         service, vacating default, denying remand, and ordering Plaintiff to
                                                                                                                                         effect service within 30 days (Doc. 26).

                                                                                                                                         10/29/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 10/23/20.
                                                 10611 BAMBOO ROAD LAND TRUST,
                                                 By: BCP Management, LLC, as                                       10611 Bamboo Rod 11/16/20: Clerk entered default.
                                                                                                       USDC MD ‐
                                                 Trustee v. DEUTSCHE BANK                                                  Circle
60    10/20/20     Sumter     2020CA000536                                            Lee Segal        Tampa Div.
                                                 NATIONAL TRUST COMPANY, as                                        Riverview, FL 33569 1/5/21: Court entered default judgment for $681,246.00.
                                                                                                     8:21‐CV‐00628
                                                 Trustee for Harborview Mortgage                                   Hillsborough County
                                                 Loan Trust 2006‐8                                                                       2/10/21: Defendant filed motion to quash service and vacate default
                                                                                                                                         (Doc. 8).




                                                                                                    24 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 25 of 32 PageID 2158
                                                                                           DBNTC/BNYM CASES

        Date                                                                                            Federal Court
                  County of   State Court Case                                          Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                                 Case No. (if                                                  Procedural Events
                    Filing           No.                                                Attorney                           County
        Filed                                                                                            applicable)
                                                                                                                                           10/29/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 10/23/20.

                                                                                                                                           11/13/20: Clerk entered default.
                                                 2950 SUMMER SWAN LAND TRUST,
                                                 By: BlackRock Asset Management,
                                                                                                                        2950 Summer Swan 12/17/20: Court entered default judgment for $1,323,156.00.
                                                 LLC, as Trustee v. DEUTSCHE BANK                      USDC MD ‐ Ft.
                                                                                                                               Drive
61    10/22/20     Desoto     2020CA000433       NATIONAL TRUST COMPANY, as             Lee Segal      Myers Div. 2:21‐
                                                                                                                         Orlando, FL 32825 2/4/21: Defendant filed motion to quash service and vacate default
                                                 Trustee for Indymac INDX Mortgage                       cv‐00042
                                                                                                                          Orange County
                                                 Loan Trust 2007‐AR1, Mortgage Pass‐                                                       (Doc. 20).
                                                 Through Certificates Series 2007‐AR1
                                                                                                                                           3/1/21: Court entered Order granting Defendant's motion to quash
                                                                                                                                           service and vacate default, and denying Plaintiff's motions for remand
                                                                                                                                           (Doc. 31).
                                                                                                                                           10/29/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 10/23/20.

                                                                                                                                           11/13/20: Clerk entered default.
                                                 1234 HOLLY CIRCLE LAND TRUST vs.
                                                                                                         USDC MD‐        1234 Holly Circle
                                                 DEUTSCHE BANK NATIONAL TRUST
62    10/22/20    Escambia    2020CA001394                                              Lee Segal      Pensacola Div.   Oldsmar, FL 34677 1/5/21: Defendant filed motion to vacate default (re‐filed in federal
                                                 COMPANY, as Trustee for CDC
                                                                                                        8:21‐cv‐725       Pinellas County court on 4/7/21, Doc. 17).
                                                 Mortgage Capital Trust 2004‐HE1

                                                                                                                                           2/5/21: Defendant filed motion to quash service (re‐filed in federal
                                                                                                                                           court on 4/7/21, Doc. 18).

                                                                                                                                           11/11/21: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 10/20/20.
                                                 THE ANDERSON FAMILY LAND
                                                 TRUST, By: Bonafide Properties, LLC,                                                      11/20/20: Clerk entered default.
                                                 as Trustee Only vs. DEUTSCHE BANK                       USDC ND ‐
                                                                                                                         3135 Beaver Pond 12/31/20: Defendant filed motion to quash service and vacate default.
                                                 NATIONAL TRUST COMPANY, as                             Panama City
                                                                                                                                Trail
63    10/26/20      Gulf      2020CA000131       Trustee, in Trust for the Registered   Lee Segal           Div.
                                                                                                                         Valrico, FL 33596
                                                 Holders of Morgan Stanley ABS                         5:21‐cv‐00042                        2/26/21: Court entered Order requiring Plaintiff to respond to motion
                                                                                                                        Hillsborough County
                                                 Capital I Inc. Trust 2007‐HE1,                                                            to quash and vacate (Doc. 5).
                                                 Mortgage Pass‐Through Certificates,
                                                 Series 2007‐HE1                                                                           3/5/21: Plaintiff filed notice of voluntary dismissal (Doc. 8).




                                                                                                      25 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 26 of 32 PageID 2159
                                                                                        DBNTC/BNYM CASES

        Date                                                                                         Federal Court
                  County of   State Court Case                                       Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                               Case No. (if                                                     Procedural Events
                    Filing           No.                                             Attorney                           County
        Filed                                                                                         applicable)
                                                                                                                                           11/20/20: Plaintiff filed affidavit of service attesting to service on CT
                                                 15141 WILLOWDALE ROAD LAND                                                                Corp on 10/30/20.
                                                 TRUST, By: Jacaranda, LLC v.
                                                 DEUTSCHE BANK NATIONAL TRUST                                            15141 Willowdale 11/23/20: Clerk entered default.
                                                                                                       USDC MD ‐
                                                 COMPANY, as Trustee, on behalf of                                        Road, Tampa, FL
64    10/26/20    Suwannee    2020CA000172                                           Lee Segal      Jacksonville Div.
                                                 the holders of the J.P. Morgan                                                33625        1/27/21: Court entered default judgment for $805,708.50.
                                                                                                     3:21‐cv‐00460
                                                 Mortgage Acquisition Trust 2007‐                                       Hillsborough County
                                                 CH1 Asset‐Backed Pass‐Through                                                             4/21/21: Defendant filed notice of appearance and notice of intent to
                                                 Certificates Series 2007‐CH1                                                              vacate default.

                                                                                                                                           10/28/20: Plaintiff obtained summons requiring Defendant to serve
                                                                                                                                           defenses on Lee Segal.

                                                                                                                                           10/30/20: Plaintiff obtained amended summons requiring Defendant
                                                                                                                                           to serve defenses on Megan Lazenby.

                                                                                                                                           11/26/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 11/6/20.
                                                 3417 70TH GLEN EAST LAND TRUST,
                                                                                                      USDC MD‐    3417 70th Glen East
                                                 By: FUBAR ASSETS, LLC, as Trustee    Megan
65    10/28/20     Hardee     2020ca000385                                                           Tampa Div.   Palmetto, FL 34221 11/28/20: Clerk entered default.
                                                 vs. DEUTSCHE BANK NATIONAL          Lazenby
                                                                                                    8:20‐cv‐03090 Manatee County
                                                 TRUST COMPANY
                                                                                                                                           1/21/21: Defendant filed motion to set aside default (Doc. 14)
                                                                                                                                           (amended, Doc. 16).

                                                                                                                                           2/23/21: Court entered Order granting in part defendant's motion to
                                                                                                                                           set aside clerk's default after plaintiff's failure to respond (Doc. 34).

                                                                                                                                           2/23/21: Plaintiff filed notice of voluntary dismissal (Doc. 35).




                                                                                                   26 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 27 of 32 PageID 2160
                                                                                             DBNTC/BNYM CASES

        Date                                                                                              Federal Court
                  County of   State Court Case                                            Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                                   Case No. (if                                                  Procedural Events
                    Filing           No.                                                  Attorney                           County
        Filed                                                                                              applicable)
                                                                                                                                             11/26/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                             Corp on 11/6/20.

                                                                                                                                             1/11/21: Defendant filed motion to vacate default.

                                                 ABUNDANT LIFE HOMES, LLC v.
                                                                                                                            4927 Southfork 1/26/21: Defendant filed motion to quash service.
                                                 DEUTSCHE BANK NATIONAL TRUST                               USDC ND ‐
                                                                                           Megan                                Drive
66    10/30/20    Jefferson   2020CA000194       COMPANY, as Indenture Trustee for                       Tallahassee Div.
                                                                                          Lazenby                         Lakeland, FL 33813 3/12/21: Court entered Order granting motion to quash service,
                                                 American Home Mortgage                                   4:21‐cv‐00053
                                                                                                                             Polk County     granting motion to vacate default, and ordering Plaintiff to effect
                                                 Investment Trust 2007‐1
                                                                                                                                             service (Doc. 27).

                                                                                                                                             4/16/21: Court entered Order dismissing case because Plaintiff failed
                                                                                                                                             to effect service pursuant to court order (Doc. 28).

                                                                                                                                             11/5/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                             Corp on 11/4/20.

                                                                                                                                             11/25/20: Clerk entered default.
                                                 5817 Peach Heather Trail Land Trust,                      USDC ND –
                                                                                                                       5817 Peach Heather
                                                 By Jacaranda, LLC as Trustee v. The       Megan          Panama City
67    10/30/20    Calhoun     2020CA000094                                                                               Trail, Valrico, FL 12/10/20: Defendant filed motion to vacate default and dismiss
                                                 Bank of New York Mellon as Trustee       Lazenby             Div.
                                                                                                                       Hillsborough County complaint (Doc. 5).
                                                 for CWALT 2007‐OA4                                      5:20‐cv‐00324
                                                                                                                                             2/1/21: Court entered Order granting Defendant's motion to vacate
                                                                                                                                             clerk's default and dismiss the complaint due to Plaintiff's failure to
                                                                                                                                             respond. (Doc. 13).

                                                                                                                                             11/26/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                             Corp on 11/12/20.

                                                                                                                                             12/3/20: Clerk entered default.
                                                 4462 RUDDER WAY TRUST, By:
                                                                                          Megan
                                                 Inland Assets, LLC, Trustee v.                                       4462 Rudder Way 1/12/21: Plaintiff filed notice of appearance by Matthew Wolf.
                                                                                         Lazenby;       USDC ND ‐
                                                 DEUTSCHE BANK NATIONAL TRUST                                        New Port Richey, FL
68    11/06/20     Walton     2020CA000410                                               Matthew      Pensacola Div.
                                                 COMPANY, as Indenture Trustee for                                         34652         1/22/21: Defendant filed motion to quash service and vacate default.
                                                                                        Wolf; Gregory 3:21‐cv‐00323
                                                 New Century Home Equity Loan                                           Pasco County
                                                                                         Mausser
                                                 Trust 2006‐1
                                                                                                                                             4/30/21: Order entered dismissing case without prejudice for Plaintiff's
                                                                                                                                             failure to prosecute and failure to comply with court order (Doc. 15).




                                                                                                        27 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 28 of 32 PageID 2161
                                                                                          DBNTC/BNYM CASES

        Date                                                                                            Federal Court
                  County of   State Court Case                                         Plaintiff's                    Property Address &
No.   Complaint                                               Case Style                                 Case No. (if                                                  Procedural Events
                    Filing           No.                                               Attorney                            County
        Filed                                                                                            applicable)
                                                                                                                                           11/11/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 11/10/20.

                                             1944 WOODCUT DRIVE LAND TRUST,                                                                12/1/20: Clerk entered default.
                                             By: ABPYAMAR, LLC, as Trustee v.
                                             THE BANK OF NEW YORK MELLON              Megan      USDC MD – Ft.        1944 Woodcut Dr, 2/3/21: Plaintiff filed notice of appearance by Jake Blanchard (Doc. 14).
69    11/06/20     Desoto     2020‐CA‐000461 fka THE BANK OF NEW YORK, as          Lazenby; Jake   Myers Div.              Lutz, FL
                                             Trustee for the Certificateholders of   Blanchard   2:21‐cv‐00080          Pasco County   2/23/21: Defendant filed amended motion to quash service and vacate
                                             CWABS, Inc., Asset‐Backed
                                                                                                                                           default (Doc. 25).
                                             Certificates, Series 2007‐2

                                                                                                                                           3/3/21: Plaintiff filed notice of voluntary dismissal (Doc. 29).


                                                                                                                                           10/6/20: Plaintiff filed the same complaint in Indian River County Case
                                                                                                                                           No. 2020‐CA‐000612.

                                                                                                                                           11/20/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                           Corp on 11/19/20.

                                                 Wallace Cook v. The Bank of New                                                           12/11/20: Clerk entered default.
                                                 York Mellon fka THE BANK OF NEW
                                                 YORK, as Trustee for the                Megan                          2778 Wyndham 1/22/21: Court entered default judgment for $3,973,284.00.
70    11/16/20      Lake       2020CA1806        Certificateholders of CWMBS, Inc.,   Lazenby; Jake         N/A       Way, Melbourne, FL
                                                 CHL Mortgage Pass‐Through Trust        Blanchard                      | Brevard County
                                                                                                                                           1/22/21: Court entered Order granting motion to substitute BCP
                                                 2007‐HY7, Mortgage Pass‐Through
                                                                                                                                           Management, LLC, as Trustee of the 2778 Wyndham Way Land Trust as
                                                 Certificates, Series 2007‐HY7
                                                                                                                                           Plaintiff in place of Wallace Cook.

                                                                                                                                           2/3/21: Defendant filed motion to vacate default.

                                                                                                                                           2/5/21: Plaintiff filed notice of appearance by Jake Blanchard.




                                                                                                      28 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 29 of 32 PageID 2162
                                                                                         DBNTC/BNYM CASES

        Date                                                                                          Federal Court
                  County of   State Court Case                                        Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                              Attorney                           County
        Filed                                                                                          applicable)
                                                                                                                                         11/26/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 11/18/20.
                                                 DARLEEN DEPOALO vs. DEUTSCHE
                                                 BANK NATIONAL TRUST COMPANY,                                                            12/9/20: Clerk entered default.
                                                                                                                   1000 Tapon Woods
                                                 as Trustee under Pooling and
                                                                                           Megan     USDC MD ‐ Ft.      Blvd #706        1/8/21: Defendant filed motion to vacate default.
                                                 Servicing Agreement dated as of
71    11/17/20     Hendry     2020CA000474                                                Lazenby;     Myers Div.   Palm Harbor, FL
                                                 April 1, 2006 Morgan Stanley ABS
                                                                                        Matthew Wolf 2:21‐cv‐00038        34684
                                                 Capital I Trust 2006‐NC3, Mortgage                                                      1/13/21: Defendant filed motion to quash service.
                                                                                                                     Pinellas County
                                                 Pass‐Through Certificates Series 2006‐
                                                 NC3                                                                                     3/1/21: Court entered Order granting Defendant's motion to quash
                                                                                                                                         and vacate default, and denying Plaintiff's motion for remand. (Doc.
                                                                                                                                         29).
                                                                                                                                         11/25/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 11/20/20.

                                                 DARLEEN DEPOALO v. THE BANK OF
                                                                                                                      2272 Chianty Pl 12/18/20: Clerk entered default.
                                                 NEW YORK MELLON fka THE BANK          Megan
                                                                                                                     #41, Palm Harbor,
72    11/17/20     Marion     2020CA001842       OF NEW YORK, as Trustee for the    Lazenby; Jake         N/A
                                                                                                                             FL        1/15/21: Defendant filed motion to vacate default.
                                                 Noteholders CWABS, Inc., Mortgage‐   Blanchard
                                                                                                                      Pinellas County
                                                 Backed Notes, Series 2005‐HYB9
                                                                                                                                         2/28/21: Plaintiff filed motion to strike motion to vacate and for
                                                                                                                                         sanctions.

                                                                                                                                         12/22/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 12/7/20.
                                                 8172 VIA ROSA LAND TRUST BY
                                                                                       Megan
                                                 ZIFERRYN VENTURES LLC vs.                              USDC MD ‐        8172 Via Rosa
                                                                                      Lazenby;                                           12/29/20: Clerk entered default.
73    12/03/20      Clay      2020CA000929       DEUTSCHE BANK NATIONAL TRUST                        Jacksonville Div. Orlando, FL 32836
                                                                                      Gregory
                                                 COMPANY, as Indenture Trustee for                    3:21‐cv‐00248     Orange County
                                                                                      Mausser                                            12/29/20: Defendant filed motion to quash service and vacate default.
                                                 MortgageIT Trust 2005‐2


                                                                                                                                         12/23/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                         Corp on 12/17/20.
                                                                                                                     225 South Valrico
                                                 EVA AREIAS and FRANK PERRULLI v.
                                                                                        Megan                               Road        12/23/20: Defendant filed notice of appearance.
74    12/13/20      Clay      2020CA000955       DEUTSCHE BANK NATIONAL TRUST                             N/A
                                                                                       Lazenby                       Valrico, FL 33594
                                                 COMPANY, as Trustee
                                                                                                                    Hillsborough County
                                                                                                                                         12/23/20: Plaintiff filed notice of voluntary dismissal.




                                                                                                    29 of 32
                               Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 30 of 32 PageID 2163
                                                                                            DBNTC/BNYM CASES

        Date                                                                                             Federal Court
                   County of   State Court Case                                          Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                                  Case No. (if                                                         Procedural Events
                     Filing           No.                                                Attorney                           County
        Filed                                                                                             applicable)
                                                                                                                                                   12/22/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                                                   Corp on 12/17/20.
                                                                                                                             26‐28 Evergreen
                                                  ANNA LOFGREN v. DEUTSCHE BANK                          USDC SD ‐ Ft.           Avenue
                                                                                          Megan                                                    12/29/20: Defendant filed notice of appearance.
75    12/13/20    Okeechobee   2020CA000212       NATIONAL TRUST COMPANY, as                            Pierce Div. 2:21‐     Clearwater, FL
                                                                                         Lazenby
                                                  Trustee                                                   cv‐14115              33756
                                                                                                                             Pinellas County       1/26/21: Defendant filed motion to quash service and dismiss
                                                                                                                                                   complaint.

                                                                                                                                                   12/22/20: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                             1199 Penn Court
                                                                                                                             NW, Palm Bay, FL Corp on 12/22/20.
                                                                                                                              Brevard County
                                                                                                                                                   12/29/20: Defendant filed notice of appearance.
                                                                                                                              390 Nora Ave.,
                                                                                                                             Merritt Island, FL    1/4/21: Plaintiff filed notice of voluntary dismissal.
                                                                                                                             Brevard County

                                                                                                                            4440 Chiming Lane,
                                                                                                                            Rockledge, FL 32955
                                              Fubar Assets Land Trust By: BCP                                                 Brevard County
76    12/17/20      Sumter     2020 CA 000655 Management, LLC, as Trustee v. Bank Matthew Wolf                N/A
                                              of New York, as Trustee                                                        1026 Slayton Ave,
                                                                                                                               Rockledge, FL
                                                                                                                              Brevard County

                                                                                                                                983 Golf St,
                                                                                                                               Rockledge, FL
                                                                                                                              Brevard County

                                                                                                                            2271 Bridgeport Cir,
                                                                                                                               Rockledge, FL
                                                                                                                              Brevard County

                                                                                                                                                   12/23/20: Defendant filed notice of appearance.
                                                  Securitization Fund Land Trust By:
                                                                                                                            5817 Peach Heather
                                                  BlackRock Asset Management,
77    12/19/20      Martin      20001140CA                                             Matthew Wolf           N/A             Trail, Valrico, FL 12/23/20: Plaintiff filed notice of voluntary dismissal.
                                                  Trustee v. Bank of New York Mellon
                                                                                                                            Hillsborough County
                                                  a/k/a Bank of New York, as Trustee




                                                                                                       30 of 32
                                 Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 31 of 32 PageID 2164
                                                                                        DBNTC/BNYM CASES

        Date                                                                                         Federal Court
                   County of     State Court Case                                    Plaintiff's                   Property Address &
No.   Complaint                                               Case Style                              Case No. (if                                                         Procedural Events
                     Filing             No.                                          Attorney                           County
        Filed                                                                                         applicable)
                                                                                                                    8415 N Tangerine Place
                                                                                                                           Tampa, FL
                                                                                                                                               1/20/21: Plaintiff filed affidavit of service attesting to service on CT
                                                                                                                     Hillsborough County       Corp on 12/30/20.
                                                                                                                         NS0702 / PHH

                                                                                                                   3517 Trapwell Ridge Drive   1/21/21: Defendant filed notice of appearance.
                                                                                                                          Plant City, FL
                                                                                                                     Hillsborough County
                                                                                                                         RF07Q7 / PHH          1/25/21: Plaintiff filed notice of voluntary dismissal.
                                                                                                                     11924 Steppingstone
                                                                                                                           Boulevard
                                                                                                                           Tampa, FL
                                                                                                                     Hillsborough County
                                                                                                                         IM0410 / BAC
                                                    RC CERTIFICATEHOLDERS LAND
                                                                                                                    19931 Tamiami Avenue
                                                    TRUST, By: BlackRock Asset                                             Tampa, FL
78    12/22/20    Hillsborough    20CA009950        Management, LLC, Trustee v.    Matthew Wolf          N/A         Hillsborough County
                                                                                                                      JP07H1 / JPMorgan
                                                    DEUTSCHE BANK NATIONAL TRUST
                                                    COMPANY                                                        7820 Haven Harbour Way
                                                                                                                        Bradenton, FL
                                                                                                                       Manatee County
                                                                                                                        AH0701 / PHH

                                                                                                                   30007 Bermuda Dunes Way
                                                                                                                       Wesley Chapel, FL
                                                                                                                         Pasco County
                                                                                                                         FF0613 / BAC

                                                                                                                    12352 Sondra Cove Trail
                                                                                                                        Jacksonville, FL
                                                                                                                         Duval County
                                                                                                                         PO0701 / PHH

                                                                                                                     1082 Dorwinion Drive




                                                                                                   31 of 32
                              Case 8:21-cv-00624-WFJ-AEP Document 58-2 Filed 05/04/21 Page 32 of 32 PageID 2165
                                                                                         DBNTC/BNYM CASES

        Date                                                                                          Federal Court
                  County of   State Court Case                                        Plaintiff's                   Property Address &
No.   Complaint                                              Case Style                                Case No. (if                                                  Procedural Events
                    Filing           No.                                              Attorney                           County
        Filed                                                                                          applicable)
                                                 624 FREEDOM LAND TRUST, By: A
                                                                                                                                         1/19/21: Defendant filed notice of appearance.
                                                 Home of My Own, LLC, Trustee v.
                                                 THE BANK OF NEW YORK MELLON
                                                 f/k/a
                                                                                                                                         2/1/21: Plaintiff filed notice of voluntary dismissal.
                                                 THE BANK OF NEW YORK, AS
                                                 TRUSTEE                                                                                 2/1/21: Defendant filed motion to strike notice of voluntary dismissal.
                                                 FOR THE CERTIFICATEHOLDERS
                                                 CWALT,                                                                                  2/1/21: Court entered Order granting Defedant's motion to strike
                                                 INC., ALTERNATIVE LOAN TRUST                                                            notice of voluntary dismissal because an answer was filed.
                                                 2007‐
                                                 OA4, MORTGAGE PASS‐THROUGH                                                              2/18/21: Matthew Wolf filed motion to withdraw as counsel.
                                                 CERTIFICATES, SERIES 2007‐OA4; THE
                                                 BANK OF NEW YORK MELLON f/k/a                                                           2/19/21: Defendant filed opposition to motion to withdraw.
                                                                                                  USDC MD ‐ Ft. 5817 Peach Heather
                                                 THE
79    12/29/20     Desoto      20CA000531                                            Matthew Wolf Myers Div. 2:21‐ Trail, Valrico, FL
                                                 BANK OF NEW YORK, AS TRUSTEE
                                                                                                      cv‐47       Hillsborough County    2/25/21: Court entered Order denying motion to withdraw.
                                                 FOR
                                                 THE CERTIFICATEHOLDERS CWALT,
                                                 INC., ALTERNATIVE LOAN TRUST                                                            2/26/21: Plaintiff filed motion to dismiss with prejudice.
                                                 2006‐24,
                                                 MORTGAGE PASS‐THROUGH                                                                   3/2/21: Defendant filed motion for judgment on the pleadings.
                                                 CERTIFICATES, SERIES 2006‐24; THE
                                                 BANK OF NEW YORK MELLON f/k/a                                                           3/3/21: Defendant filed objection to Plaintiff's motion to dismiss.
                                                 THE
                                                 BANK OF NEW YORK, AS TRUSTEE                                                            4/12/21: Court entered Order dismissing action with prejudice (Doc.
                                                 FOR                                                                                     26).
                                                 THE CERTIFICATEHOLDERS CWABS,
                                                 INC., ASSET‐BACK CERTIFICATES 2004‐
                                                 5




                                                                                                    32 of 32
